DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed June 3, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 6, 14 – 15, 17 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose a method of coupling a fan to an engine comprising based on a size, shape, or implementation of the engine, selecting a base portion of a fan adapter, wherein the base portion includes a mounting portion and a coupling portion, wherein the mounting portion is configured to be coupled to a fan drive or a fan drive pulley of the engine via one or more mounting elements, and wherein the coupling portion includes a mating portion; based on a size, shape, or implementation of the fan, selecting a fan end portion of the fan adapter, wherein the fan end portion includes a mounting portion and a coupling portion, wherein the mounting portion of the fan end portion is configured to be coupled to the fan, and wherein the coupling portion of the fan end portion includes a mating portion that is complementary to the mating portion of the base portion; coupling the mounting portion of the base portion of the fan adapter to the fan drive or the fan pulley drive of the engine; and after coupling the mounting portion of the base portion of the fan adapter to the fan drive or the fan pulley drive of the engine by coupling the mating portion of the fan end portion to the mating portion of the base portion; wherein the mounting portion of the base portion is larger in diameter relative to a longitudinal axis of the fan adapter than the coupling portion of the base portion, and wherein the mounting portion of the fan end portion is larger in diameter relative to the longitudinal axis of the fan adapter than the coupling portion of the fan end portion. The closest prior art reference, Watanabe et al. (US 2015/024351), teaches a similar fan coupling device but differs in the side of the mounting elements for the coupling portion and mating portion that connect the fan to the base as claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747